DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of computer management and monitoring using application signatures.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Gocek et. al. (United States Patent Application Publication 20160259658 A1) in view of Ding et. al. (United States Patent 7877642) and Ahn et al. (SigMR: MapReduce-based SPARQL query processing by signature encoding and multi-way join, 2015, Springer Science + Business Media New York, Pgs. 3695-3718).  
	Gocek teaches a method of virtual machine management using application signatures (Abstract, Software asset management (SAM) for virtual environments performing the following operations: (i) collecting a set of virtual machine (VM) descriptor(s) sets, where each VM descriptor(s) set corresponds to one of the following: a VM appliance or a sealed VM image; (ii) for each VM descriptor(s) set of the set of VM descriptor(s) set(s), determining whether there is a match to an entry in a VM descriptor set/software application mapping data set; and (iii) for each VM descriptor(s) set of the set of VM descriptor(s) set(s), on condition that there is a match, determining an identity of a set of software application(s) in the VM appliance or sealed VM image corresponding to the VM descriptor(s) set based on the respectively matching entry in the VM descriptor/software mapping data set). Ding teaches a method of fault management using application signature information collected from a kernel space. (Abstract, A method monitors non-faulty application traces of a computer application with the runtime environment during fault-free activities to create non-faulty runtime signatures for the computer application. Once obtained, the method stores the non-faulty runtime signatures. The method then detects a faulty application trace of the computer application and compares the faulty application trace with the non-faulty runtime signatures by comparing a call graph of the faulty application trace with call graphs of non-faulty application traces of the application signatures to identify differences between the two; and 38, the embodiments herein collect ulimit settings and other kernel-set parameters (mostly in/proc) that might have impacts on applications).  Ahn teaches a method reducing data in query processing using application signature encoding and MapReduce techniques. (Abstract, we propose SigMR, a pruning method for multi-way join-based SPARQL query processing in MapReduce. In the proposed approach, a SPARQL query can be evaluated in a single MapReduce job, where the size of data is reduced dramatically by pruning based on our signature encoding technique; and Pg. 3697, we devised a novel index scheme based on signature encoding that helps reduce the size of data that are required originally by the join strategy. According to our index scheme, a triple is stored with bits strings that encode triples that are joined with the triple). The improvement includes: 
	wherein, if two signatures are extracted from different processes of the one or more processes, 	keeping the two signatures as two versions of the process running at a same time, 
	further comprising outputting a list of the identified one or more applications running on the 	virtual machine, 
	wherein the extracted information related to one or more processes of one or more applications 	includes information related to opened resources of the processes including at least one of opened file and 	opened network connection, 

	wherein, if after the reduce operation the two triples are obtained from a same process of the one 	or more processes, only keeping the process with the triple of the two triples with a higher count as a 	correct identification result.

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199